IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38736

STATE OF IDAHO,                                 )     2011 Unpublished Opinion No. 763
                                                )
       Plaintiff-Respondent,                    )     Filed: December 30, 2011
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JOHN ALEXANDER BROWN,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       John Alexander Brown pled guilty to battery with intent to commit lewd conduct. I.C. §
18-911. The district court sentenced Brown to a unified term of fifteen years, with a minimum
period of confinement of four years. Brown filed an I.C.R 35 motion, which the district court
denied. Brown appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the

                                               1
record, including the new information submitted with Brown’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Brown’s Rule
35 motion is affirmed.




                                              2